Citation Nr: 0629281	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern


INTRODUCTION

The veteran had active service from February 1969 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript is of 
record.


FINDING OF FACT

PTSD as a consequence of in service combat experiences is not 
currently demonstrated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).   The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to service connection for PTSD.  In a January 
2004 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The January 2004 VCAA letter also implicitly notified the 
veteran of the need to submit any pertinent evidence in his 
possession, to identify any source of evidence, and that VA 
would assist in requesting such evidence.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2004, prior to the March 
2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the elements of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must advise that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is granted.  Id.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate the claim 
for service connection, but no notice regarding a disability 
rating or effective date was provided.  Despite the 
inadequate notice in this regard, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Based upon the denial below, any questions regarding 
the disability rating or effective date are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions of the VCAA.  The 
record in this case includes service medical records, VA 
treatment records and a VA psychological examination from 
January 2004.  The January 2004 examination report contains 
sufficient information to decide the issue on appeal; no 
further examinations are required since competent evidence of 
a current disability is lacking.  Massey v. Brown, 7 Vet. 
App. 204 (1994), 38 U.S.C.A. § 5103A(d).

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).


Analysis

Initially, the Board examines whether the record contains 
proof that the veteran engaged in combat with the enemy.  In 
this regard, the veteran's service personnel records show he 
served in the Republic of Vietnam.  His decorations include 
the Combat Action Ribbon, and corroborating statements by the 
veteran and his wife are of record.

The United States Court of Appeals for Veterans Claims 
(Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997), opined 
that corroboration of every detail is not required to satisfy 
the 38 C.F.R. § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.  Therefore, given the veteran's claims of being 
subject to combat during his documented tour in the Republic 
of Vietnam, along with his award of the Combat Action Ribbon, 
the Board finds that there is sufficient evidence to conclude 
that he engaged in combat with the enemy as defined by 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000). As the veteran 
served in combat, the next question is whether the record 
includes a diagnosis of PTSD related to his service in the 
Republic of Vietnam.

An April 2004 VA treatment record notes that the veteran 
experienced life threatening situations while serving in 
Vietnam.  The record also contains a PTSD screening, in which 
the veteran indicated that memories of Vietnam interfere with 
his sleep, concentration and relationships.  The veteran also 
stated that his memories of Vietnam cause him to feel distant 
from others, and cause him to feel "super alert" or on 
guard.  Despite these PTSD screening results, a medical 
diagnosis of PTSD is required for purposes of service 
connection.  The April 2004 treatment record does not contain 
such a diagnosis, and comments related to additional 
psychiatric treatment or evaluation are similarly lacking. 

The only other medical evidence of record, a January 2004 VA 
psychiatric examination, notes some PTSD symptoms before 
concluding that the veteran does not currently suffer from 
the condition.  Specifically, the VA examiner noted PTSD 
symptoms corresponding with Axis I and Axis III of the DSM-IV 
chart, but found no symptoms related to persistent avoidance 
of stimuli or numbing.  The VA examiner further concluded 
that despite the veteran's occasional symptoms of increased 
arousal, his current symptoms were insufficient to meet the 
requirements for a PTSD diagnosis.  

The Board acknowledges the contentions of the veteran's 
representative, which point to scholarly articles on PTSD 
diagnosis.  However, this type of generic medical literature 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case, and generally 
does not have probative value in deciding such issues on 
appeal.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board also acknowledges the contentions of the veteran 
and his wife regarding his nightmares, cold sweats and 
flashbacks.  As laymen, however, neither the veteran, or his 
wife have the competence to give a medical opinion regarding 
the etiology or diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
Furthermore, the Board may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions as to how the veteran's symptoms 
may be related to PTSD.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Therefore, the Board places substantial 
probative weight on the January 2004 VA examination, because 
it is the only medical evidence of record that makes a 
competent conclusion as to whether the veteran actually 
suffers from PTSD.  

Accordingly, the Board finds the opinion provided by the VA 
examiner in January 2004 to be far more probative than any 
other evidence of record.  The VA examiner, with 
psychological training and experience, must be considered 
more adept at properly identifying psychiatric conditions 
than the veteran, his wife, and even the nurse practitioner 
who conducted the veteran's April 2004 PTSD screening.  
Further, the VA examiner had the benefit of being able to 
review the veteran's entire medical record before concluding 
that he did not currently have from PTSD.  

During his February 2006 hearing, the veteran was offered the 
opportunity to submit additional evidence of a current PTSD 
diagnosis within 30 days; he failed to do so. In addition, at 
the time of the February 2006 hearing, the veteran related 
that he was not currently receiving treatment for PTSD.

Therefore, based on the medical evidence of record, the Board 
finds service connection for PTSD is not warranted because 
the veteran does not currently have PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).







ORDER


Service connection for PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


